Citation Nr: 1625113	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  10-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2008, the Veteran filed a claim for service connection for, "nervous disorder (depression) but possible PTSD."  In July 2009, the RO denied service connection for PTSD without addressing service connection for depression, which the RO later denied in a September 2013 rating decision.  The Board has recharacterized the Veteran's September 2008 claim broadly to encompass all psychiatric disabilities reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2014, the case was remanded for further development to obtain outstanding medical records and to provide a VA psychiatric examination.  A review of the record indicates that the Board's directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's PTSD and major depressive disorder had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she was a victim of military sexual trauma in service.  Lay statements from her fellow service member and brother corroborate her contentions.  See July 2014 and August 2014 lay statements.  Further, she contends that her in-service sexual trauma is related to her current mental health problems.

The Board acknowledges that the service treatment records are negative for any complaints, treatment, or diagnosis of any acquired psychiatric symptoms.  Further, the July 2013 and April 2014 VA examiners did not find a diagnosis of PTSD or major depressive disorder.  The July 2013 VA examiner opined that her psychiatric symptoms were related to cannabis abuse, and the only psychiatric condition diagnosed by the April 2014 examiner was cannabis use disorder.  The July 2013 examiner opined that her cannabis abuse was not related to her service-connected migraine headaches, and the April 2014 examiner opined that her cannabis abuse was not related to service.  However, post-service VA treatment records reflect diagnoses of PTSD due to military sexual trauma and major depressive disorder.  See, e.g., September 2009 VA treatment record.  

A November 2013 VA treatment record noted that the Veteran's symptoms were related to military sexual trauma.  Further, a December 2013 VA treatment record noted that she continued to experience symptoms of anxiety after she stopped using cannabis and thus, her symptoms were not substance induced but were a result of PTSD subsequent to military sexual trauma.  In addition, a March 2014 VA treatment record indicates that her symptoms related to military sexual trauma continued to be present and that she was engaged in ongoing therapy at VA.  

The Veteran is competent to report a history of military sexual trauma and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno, 6 Vet. App. at 470.  The mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The Board finds that the Veteran's account of the onset of her psychiatric symptoms to be competent and credible.  Given the competent and credible lay statements from the Veteran, her fellow service member, and her brother; her current diagnoses of PTSD and major depressive disorder; and resolving all reasonable doubt in the Veteran's favor; the Board finds that service connection for PTSD and major depressive disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed PTSD and major depressive disorder, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


